Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 05/28/2021. Claims 1-13 were previously pending. Claims 1, 6 and 8 are amended.
A complete action on the merits of claims 1-13 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffery N. Fairchild on 06/15/2021 (interview summery is attached to this paper).

1.      (Currently amended) An engagement member configured to be attached to a pulling device, the engagement member comprising:        a body;        a first hook member extending laterally from the body and terminating in a first hook end, the first hook member laying entirely in a first plane; and        a second hook member extending laterally from the body and terminating in a second hook end, the second hook member laying entirely in a second plane that is nonparallel to the first plane;by the first hook member and the second hook member by rotating the body in a first direction.6.      (Currently amended) An engagement member configured to be attached to a pulling device, the engagement member comprising:        a body;        a first hook member extending laterally from the body and terminating in a first hook end, the first hook member laying entirely in a first plane; and        a second hook member extending laterally from the body and terminating in a second hook end, the second hook member laying entirely in a second plane that is nonparallel to the first plane;        wherein the first hook end and the second hook end are opposed and spaced from each other to define a workpiece gap such that an elongated workpiece may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction, and a portion of the body is threaded to affix to the pulling device.

8.      (Currently amended) An engagement member configured to be attached to a pulling device, the engagement member comprising:        a body;
        a first hook member extending laterally to a first lateral extremity from the body and terminating in    a first hook end, the first hook member laying entirely in a first plane; and         a second hook member extending laterally to a second lateral extremity from the body and terminating in a second hook end, the second hook member laying entirely in a second plane that is nonparallel to the first plane;
        wherein the first lateral extremity extends further from the body than the second hook end and the second lateral extremity extends further from the body than the first hook end, and the first hook end and the second hook end are spaced from each other to define a workpiece gap; such that an elongated workpiece may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction.

Reason for Allowance
Claims 1-13 are allowed.
Claims 1, 6 and 8 are allowed for disclosing “An engagement member configured to be attached to a pulling device”; “an elongated workpiece may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction” and “the second hook member laying entirely in a second plane that is nonparallel to the first plane”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claims 1, 6 and 8 are Chase (US Patent No. 1,619,783) and Umezawa (US Patent No. 6,122,806).
Regarding claims 1 and 6, Chase teaches an engagement member (engagement member shown in reproduced and annotated Figs. 2-4 below) that is configured to be attached to a pulling device (chain 12), the engagement member comprising: a body (body comprises twists 16 and loop 14); a first hook member (hook 17) extending laterally from the body (see Fig. 2 which best shows this lateral extension) and terminating in a first hook end, the first hook member laying entirely in a first plane (see plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); and a second hook member (hook 18) extending laterally from the body (see Fig. 2 which best shows this lateral extension) and terminating in a second hook end, the second hook member laying entirely in a second plane (see plane B parallel to plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); wherein the first hook end and the second hook end are opposed (best shown in Fig. 2; col. 1, line 49: hooks face in opposite directions) and spaced from each other (best shown in Fig. 2) to define a workpiece gap (best shown in Fig. 4; col. 1, lines 51-53: they are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached) such that an elongated workpiece (elongated link 10) may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction (col. 1, lines 49-54: hooks … are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached; col. 2, lines 103-109: After it has passed the points of the hooks the latter may be rotated 90 degrees whereupon the parts will assume 105 the position shown in dotted lines in Figure 4. Thereupon the parts may be swung to the position shown in full lines in Figure 4); but in device of Chase the first and the second planes (A, B) are parallel to each other.
    PNG
    media_image1.png
    624
    792
    media_image1.png
    Greyscale

Regarding claims 1 and 6, Umezawa teaches (reproduced and annotated Fig. 11) an engagement member C with a first hook member (11’) laying entirely in a first plane and a second hook member (12’) laying entirely on a second plane that is nonparallel to the first plan; the first hook member and the second hook member are opposed and spaced from each other to define a workpiece gap; but does not teach the engagement member being configured to be attached to a pulling device and the elongated workpiece (3) may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction. 

    PNG
    media_image2.png
    815
    395
    media_image2.png
    Greyscale

Claims 1-5 and 7 are allowed due to dependency on allowed claim 1.
Regarding claim 8, Chase teaches an engagement member (engagement member shown in reproduced and annotated Figs. 2-4 above) that is configured to be attached to a pulling device (chain 12), the engagement member comprising: a body (body comprises twists 16 and loop 14); a first hook member (hook 17) extending laterally to a first lateral extremity from the body and terminating in a first hook end, the first hook member laying entirely in a first plane (see plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); and a second hook member (hook 18) extending laterally  to a second lateral extremity from the body and terminating in a second hook end, the second hook member laying entirely in a second plane (see plane B parallel to plane A; col. 1, lines 49-51: hooks … arranged in parallel planes); wherein the first lateral extremity extends further from the body than the second hook end and the second lateral extremity extends further from the body than the first hook end (as shown in annotated Fig. 3 above first and second hook ends are within the lateral extremities), and the first hook end and the second hook end are spaced from each other to define a workpiece gap (col. 1, lines 49-54: hooks … are spaced apart approximately equal to the thickness of the link 10 to which they are to be attached; col. 2, lines 103-109: After it has passed the points of the hooks the latter may be rotated 90 degrees whereupon the parts will assume 105 the position shown in dotted lines in Figure 4. Thereupon the parts may be swung to the position shown in full lines in Figure 4); but in device of Chase the first and the second planes (A, B) are parallel to each other.
Regarding claim 8, Umezawa teaches (reproduced and annotated Fig. 11 above) an engagement member C with a first hook member (11’) laying entirely in a first plane and a second hook member (12’) laying entirely on a second plane that is nonparallel to the first plan; the first hook member and the second hook member are opposed and spaced from each other to define a workpiece gap; but does not teach the engagement member being configured to be attached to a pulling device and the elongated workpiece (3) may be inserted into the workpiece gap and engaged by the first hook member and the second hook member by rotating the body in a first direction. 
Claims 9-13 are allowed due to dependency on allowed claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHDI H NEJAD/Examiner, Art Unit 3723